DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/25/2020 has been entered.
Response to Arguments
In view of the amendments to claims 1, 14, and 20, the rejection of those claims under 35 U.S.C. 112(a) is withdrawn.  Remarks, 10.
In view of the cancellation of claim 4, the rejection of claim 4 under 35 U.S.C. 112(a) is withdrawn.  Remarks, 10.
In view of the Remarks explaining paragraphs [0094]–[0096] of Applicant’s Specification describe examples of how the motion index is calculated, the rejection of claim 6 under 35 U.S.C. 112(a) is withdrawn.  Remarks, 10.
In view of the amendments to claims 1, 14, and 20, the rejection of those claims under 35 U.S.C. 112(b) is withdrawn.  Remarks, 10.
On pages 11–14 of the Remarks, Applicant contends the combination of Schretter and Bruder is deficient because the claim requires the motion information to be obtained before the scan is completed.  Remarks, 14.  Applicant contends that because the claim requires the motion information during the scan and because the cited art appears to construct the motion map at the conclusion of the scan, the prior art 
Other claims are not argued separately.  Remarks, 18–19.
35 USC § 112(f)
35 U.S.C. 112(f) reads as follows:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1–11 and 13 disclose limitations that invoke 35 U.S.C. 112(f) under the analysis described in MPEP 2181.
According to MPEP 2181, 35 U.S.C. 112(f) is invoked by claim limitations that meet the following conditions:  (1) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (2) the non-structural term is modified by functional language, typically, but not always linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; and (3) the non-structural term is not modified by sufficient structure, material, or acts for achieving the specified function.  
In claims 1–11 and 13, Applicant uses the phrase “[unit] configured to” for several limitations.  In each case, Examiner interprets such language as a non-structural term followed by a linking word or phrase, which links the non-structural term to recited functions.  In each case, the non-structural term is modified by functional language and is not modified by sufficient structure.  Therefore, the claims invoke 35 U.S.C. 112(f).  MPEP 2181(I).
Examiner finds that the units operable to perform the recited functions of claims 1–11 and 13 could be broadly construed as software modules or subroutines, or a computer or similar processing circuit or system of processors.  Regarding the interpretation that the units might be a processor or group of processors, the Examiner considered whether the functions recited in claims 1–11 and 13 are functions typically found in a commercially available off-the-shelf processor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions).  Because the recited functions are the substance and focus of the invention claimed, the Examiner finds these functions are not typically available in an off-the-shelf processor.  Therefore, even if the terms invoke processors (or similar), the Examiner finds the functional recitations 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–9, 13–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schretter (US 2011/0286573 A1), Bruder (US 2013/0077843 A1), and Hagiwara (US 2017/0091962 A1).
Regarding claim 1, the combination of Schretter, Bruder, and Hagiwara teaches or suggests a medical imaging apparatus comprising: a data obtainer configured to obtain raw data by performing a tomography scan on an object, as an X-ray generator and an X-ray detector rotates around the object during the tomography scan, the X-ray detector generating the raw data by detecting X-ray during the tomography scan (Examiner interprets this language as describing a state of the art CT scanner; Schretter, Abstract:  teaches a CT scan at two angles, centered and offset, to obtain image data; Schretter, ¶ 0002:  teaches CT scanners include an x-ray source and x-ray detector rotating about a center of rotation; Schretter, ¶ 0041:  teaches obtaining acquired projection data 504); a processor configured to perform a medical image processing method while the tomography scan is performed on the object, the medical image processing method including:  obtaining, based on the raw data obtained by the data obtainer from the tomography scan, first data and second data corresponding to respective different angular second of the raw data (Examiner notes the different angular data acquired by the CT scanner is conventional CT scanning technology, i.e. it is how a CT scanner works; Schretter, ¶ 0035:  teaches the acquired projection data represents a plurality of angular positions; Schretter, ¶ 0026:  teaches medical scanning involves rotation and angular sections imaged through angular sampling; see also Schretter, ¶ 0031); extracting motion information of the object, based on the first data and the second data (Schretter, ¶¶ 0041–0042:  teach the raw acquired projection data is compared to reference projection data to determine motion data of objects during the imaging scan; Schretter, Figs. 4 and 5:  illustrates the first and second data 406 and 408 collectively being the acquired projection data 504), the motion information including a motion index for a field of interest (FOI) of a user, the motion index representing a predetermined index value defined by a range of a size of a motion vector (Schretter may suggest, but does not explicitly teach, motion vectors used in CT scanning for characterizing the motion of the object/patient under inspection; Bruder, ¶ 0007:  teaches determining motion vectors between first and second CT images to represent motion information; Examiner finds the motion index is simply a representation of the motion at a given position within the image; Bruder, ¶ 0089:  teaches outputting the motion map; Schretter, ¶ 0040:  teaches a motion map used for motion estimation and motion compensation; Schretter, Fig. 7 and Bruder, Fig. 3:  teach the motion index values (x,y) as the position of the motion vectors shown by virtue of being displayed in a two-; determining proceeding status information corresponding to a percentage or ratio of the tomography scan completed and associating the motion information with the percentage or ratio of the tomography scan completed (Schretter, Fig. 7 and ¶¶ 0032 and 0047:  teach a user interface displaying a motion map to a clinician; Schretter, Fig. 7 and ¶¶ 0041, 0042, and 0047:  teach a user interface displaying a motion map to the scanning technician along with data of the procedure (i.e. when the motion occurred); Scans proceed along the time domain so that motion would indicate motion during a certain time period within the procedure of the scan; more on the rationale for the rejection of this feature next); and an output interface configured to provide the proceeding status information corresponding to the percentage or ratio of the tomography scan completed, and provide the motion information in association with the proceeding status information corresponding to the percentage or ratio of the tomography scan completed, the motion information, which is provided by the output interface in association with the proceeding status information, varying as the tomography scan proceeds on the object (Schretter, Fig. 7 and ¶¶ 0041, 0042, and 0047:  teach a user interface displaying a motion map to the scanning technician along with data of the procedure (i.e. when the motion occurred); Scans proceed along the time domain so that motion would indicate motion during a certain time period within the procedure of the scan; Applicant’s feature of simultaneously in conjunction with the reconstructed image itself, would suggest to a skilled artisan displaying both the medical image and the motion map simultaneously and during scanning to help the viewer quickly and reliably identify the areas in the image adversely affected by motion; Even though Examiner finds Schretter’s teachings alone may suggest this feature, in order to expedite prosecution the rejection additionally relies on the teachings of Hagiwara, which explains in paragraph [0098] and the description regarding Fig. 11 (paragraphs 0092–0096) that a motion index is displayed to the operator along with a time dimension representing information about the progress of the scanning procedure for the operator to select a low-motion period for obtaining good CT images with low artifacts.  As paragraph [0089] of Hagiwara explains, information regarding re-imaging due to motion is provided to the operator in real-time; Accordingly, the combination of Schretter and Hagiwara teaches or suggests Applicant’s claimed feature).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Schretter’s teachings to arrive at Applicant’s feature of simultaneously displaying to a user the motion information and the reconstructed medical image because (1) displaying two images simultaneously is conventional technology; and (2) Schretter’s teaching, in paragraph [0047], that the in conjunction with the reconstructed image would suggest to a skilled artisan displaying both the medical image and the motion map simultaneously to help the viewer quickly and reliably identify the areas in the image adversely affected by motion.  This rationale applies to all modifications of Schretter used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter, with those of Bruder, because both references are drawn to determining motion information in a CT environment (same as Applicant’s endeavor) and because motion vectors, the overwhelmingly conventional way to characterize movement in the field of imaging, can describe the motion or displacement of the object under inspection (Bruder, ¶ 0007).  This rationale applies to all combinations of Schretter and Bruder used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter and Bruder, with those of Hagiwara, because all three references are drawn to determining motion information in a CT environment (same as Applicant’s endeavor) and because displaying to the operator both motion information and progress information during the scanning procedure allows the operator to select a low-motion period for obtaining good CT images with low artifacts.  This rationale applies to all combinations of Schretter, Bruder, and Hagiwara used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Schretter, Bruder, and Hagiwara teaches or suggests the medical imaging apparatus of claim 1, wherein the output interface is configured to display the motion information as at least one of a value of the motion index and a motion map (Schretter, Fig. 7 and ¶¶ 0032 and 0047:  teach a user interface displaying a motion map to a clinician).
Regarding claim 3, the combination of Schretter, Bruder, and Hagiwara teaches or suggests the medical imaging apparatus of claim 1, wherein the output interface is configured to display the motion information with a medical image generated by reconstructing the raw data (Schretter does not explicitly teach displaying both the motion map and the reconstructed medical image simultaneously on the display; However, Examiner finds Schretter’s teaching, in paragraph [0047], that the motion map can be used to instruct a clinician of which regions of the medical image are unsuitable for diagnosis in conjunction with the reconstructed image would suggest to a skilled artisan displaying both the medical image and the motion map simultaneously to help the viewer quickly and reliably identify the areas in the image adversely affected by motion).
Regarding claim 5, the combination of Schretter, Bruder, and Hagiwara teaches or suggests the medical imaging apparatus of claim 1, wherein the processor is configured to: calculate the motion vector based on the first data and the second data (Schretter may suggest, but does not explicitly teach motion vectors used in CT scanning for characterizing the motion of the object/patient under inspection; Bruder, ¶ 0007:  teaches determining motion vectors between first and second CT images to represent motion information); and extract the motion information based on the motion vector (Bruder, ¶ 0007:  teaches determining motion vectors between first and second CT images to represent motion information).
Regarding claim 6, the combination of Schretter, Bruder, and Hagiwara teaches or suggests the medical imaging apparatus of claim 5, wherein when the motion index is to be provided:  the processor extracts at least one pixel of which the size of the motion vector is equal to or greater than a threshold from a plurality of pixels corresponding to the FOI (Bruder, ¶¶ 0100–0102:  teaches a thresholding algorithm used to determine a “relevant partial region” of motion (i.e. Applicant’s FOI) by finding motion vectors that exceed the threshold; Schretter, ¶ 0044:  teaches thresholding wherein values below the threshold are zeroed-out), and determines a value of the motion index by using the size of the motion vector of the extracted at least one pixel; and the output interface is configured to output the calculated value of the motion index as the motion information (Examiner finds the motion index is simply a representation of the motion at a given position within the image; Bruder, ¶ 0089:  teaches outputting the motion map; Schretter, ¶ 0040:  teaches a motion map used for motion estimation and motion compensation; Schretter, Fig. 7 and Bruder, Fig. 3:  teach the motion index values (x,y) position of the motion vectors shown by virtue of being displayed in a two-dimensional, rectangular space). 
Regarding claim 7, the combination of Schretter, Bruder, and Hagiwara teaches or suggests the medical imaging apparatus of claim 5, wherein the processor is configured to generate a motion map by mapping a certain color to each of pixels according to a size of the motion vector of each of the pixels (Schretter, Fig. 7:  illustrates a “heat map,” which is a conventional way to display magnitudes of intensity 
Regarding claim 8, the combination of Schretter, Bruder, and Hagiwara teaches or suggests the medical imaging apparatus of claim 7, wherein the output interface is configured to: overlap a medical image generated by reconstructing the raw data with the motion map; and display a result of the overlapping (Examiner finds overlap is not a good word as the art uses “overlap” and “overlay” in different contexts; Bruder, Fig. 3 and ¶¶ 0026 and 0089:  teach overlaying a motion map on a reconstructed CT image).
Regarding claim 9, the combination of Schretter, Bruder, and Hagiwara teaches or suggests the medical imaging apparatus of claim 5, wherein the processor is configured to: reconstruct a first image and a second image, based on the first data and the second data; and calculate a motion vector of each pixel by using the first image and the second image (Bruder, ¶ 0007:  teaches determining motion vectors between first and second CT images to represent motion information).
Regarding claim 13, the combination of Schretter, Bruder, and Hagiwara teaches or suggests the medical imaging apparatus of claim 1, wherein the different angular sections are opposite angular sections and in a range of 0° or greater to less than 180° (Schretter, ¶ 0031 and Fig. 1:  teach angular sweeps from 0 to 180 degrees, but also teaches any other sampling ranges, which would suggest 0 to 179.99 degrees to the skilled artisan).
Claim 14 lists the same elements as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 2, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 16 lists the same elements as claim 3, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 17 lists the same elements as claim 5, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 18 lists the same elements as claim 6, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 20.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schretter, Bruder, Hagiwara, and Dyer (US 2019/0021797 A1).
Regarding claim 10, the combination of Schretter, Bruder, Hagiwara, and Dyer teaches or suggests the medical imaging apparatus of claim 1, wherein the output interface is configured to output a notification message when a value of the motion index provided as the motion information is equal to or greater than a threshold (Dyer, ¶ 0074:  teaches alerting a clinician of movement above a threshold by visual alert on a display).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter, Bruder, and Hagiwara, with those of Dyer, because all four references are drawn to determining motion in e.g. a CT environment (same as Applicant’s endeavor) and because a visual alert of movement to a clinician is a key feature to medical imaging devices (all three references demonstrate this motivation, but particularly Dyer, ¶ 0074).  This rationale applies to all combinations of Schretter, Bruder, Hagiwara, and Dyer used in this Office Action unless otherwise noted.
Claim 19 lists the same elements as claim 10, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schretter, Bruder, Hagiwara, and Lee (US 2016/0256127 A1).
Regarding claim 11, the combination of Schretter, Bruder, Hagiwara, and Lee teaches or suggests the medical imaging apparatus of claim 1, wherein the processor is configured to: stop scanning when it is determined that a motion amount of the object is equal to or greater than a threshold, based on the motion information; and re-scan the object from a location on the object where the scanning has stopped (Lee, ¶ 0302:  teaches rescanning when the motion is above a threshold; Examiner notes Lee has common inventorship and assignment, but that the publication is more than one year prior to the filing date of the instant Application).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter, Bruder, and Hagiwara, with those of Lee, because all four references are drawn to determining motion in e.g. a CT environment (same as Applicant’s endeavor) and because excessive motion would obviously require re-scanning since motion artifacts are unsuitable for diagnosis (Schretter, ¶ 0047).  This rationale applies to all combinations of Schretter, Bruder, and Lee used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wshah (US 2017/0132785 A1) teaches motion fields and optical flow ¶ 0034.
Dyer (US 2019/0021797 A1) teaches alerting a clinician when movement exceeds a threshold on a visual display.
Utsunomiya (US 2017/0186200 A1) teaches a motion map using coloring based on intensity in a CT imaging application (¶ 0136).
Parikh (US 2011/0249880 A1) teaches halting imaging upon detection of excessive movement (¶ 0026).
Hagiwara (US 2017/0091962 A1) teaches displaying a motion index to an operator along with a process scanning timeline for selecting a time period corresponding to low-motion, low-artifact images (Fig. 11 and corresponding description para. 92–96).
GE Healthcare, “Setting Up a CT Scan,” Aug. 1, 2010, available on Youtube at https://www.youtube.com/watch?v=Hy8VDsCUtHc, accessed on 03/27/2021. Minute 7:30 teaches the CT progress screen on a GUI wherein a progress bar updates and displays a ratio or percentage of the completed scan.
Kelvin Ng, “Basic CT overview Part 2,” June 28, 2013, available on Youtube at https://www.youtube.com/watch?v=W6k_piF8Fbw, accessed on 03/27/2021.  Minute 3:10 demonstrates a progress screen with a progress bar for the CT scan and simultaneously displaying the generated CT images.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481